Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2102 Page 1 of 31



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

___________________________________________
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
    v.                                      )
                                            )
ENBRIDGE ENERGY, LIMITED                    )
     PARTNERSHIP,                           )
ENBRIDGE PIPELINES (LAKEHEAD) L.L.C., )                       Civil Action No. 1:16-cv-914
ENBRIDGE ENERGY PARTNERS, L.P.,             )
ENBRIDGE ENERGY MANAGEMENT, L.L.C., )                         Judge Gordon J. Quist
ENBRIDGE ENERGY COMPANY, INC.,              )
ENBRIDGE EMPLOYEE SERVICES, INC.,           )
ENBRIDGE OPERATIONAL SERVICES, INC., )
ENBRIDGE PIPELINES INC., and                )
ENBRIDGE EMPLOYEE SERVICES CANADA )
     INC.,                                  )
                                            )
       Defendants.                          )
                  _________________________ )


                      FIFTH MODIFICATION OF CONSENT DECREE

          WHEREAS, the United States of America, on behalf of the United States Environmental

Protection Agency (“EPA”) and the United States Coast Guard, filed a complaint in this matter

on July 20, 2016, asserting claims against Enbridge Energy, Limited Partnership and several

affiliated entities (hereinafter collectively referred to as “Enbridge”) under the Clean Water Act,

33 U.S.C. § 1251 et seq., and the Oil Pollution Act, 33 U.S.C. § 2701 et seq., arising from two

2010 oil transmission pipeline failures that resulted in discharges of oil into waters of the United

States.
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2103 Page 2 of 31



       WHEREAS, on May 23, 2017, this Court approved and entered a Consent Decree

resolving claims that the United States asserted against Enbridge in this action.

       WHEREAS, the Consent Decree establishes numerous requirements applicable to

fourteen separate oil transmission pipelines in the United States owned and operated by Enbridge

known as the “Lakehead System.”

       WHEREAS, Section VII.D of the Consent Decree includes provisions pertaining to an

In-Line Inspection (“ILI”) Based Spill Prevention Program, including provisions that define and

require identification of certain Priority Features, provisions that establish deadlines for Initial

ILI Reports upon completion of required ILIs, and provisions governing the identification,

excavation, and mitigation or repair of Features Requiring Excavation.

       WHEREAS, the ILI Based Spill Prevention Program in the Consent Decree requires

Enbridge to timely identify and evaluate Crack features, Corrosion features, and Geometric

features (including dents) detected on Lakehead System pipelines, including intersecting features

such as dents that intersect with corrosion.

       WHEREAS, the ILI Based Spill Prevention Program in the Consent Decree requires

Enbridge to, among other things: perform periodic ILI Tool Runs on each Lakehead System

pipeline to identify different types of features that could pose a threat of a pipeline rupture or

leak; complete a timely evaluation of any data quality issues relating to information obtained

from each ILI Tool Run; identify features that require excavation and repair or mitigation, based

on criteria set forth in the Consent Decree, and place such features on a Dig List; repair or

mitigate features on the Dig List within specified time frames; establish and maintain pressure

restrictions for certain features on the Dig List; and maintain data associated with each ILI Tool

Run.



                                                   2
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2104 Page 3 of 31



       WHEREAS, since entry of the Consent Decree, Enbridge has developed and refined

methods for evaluating potential threats associated with dents that intersect with corrosion,

including a screening-level evaluation of risk based on a semi-quantitative analysis of dents

method (“SQuAD”) and a more detailed evaluation of risk based on a quantitative analysis of

dents method (“QuAD”).

       WHEREAS, the Independent Third Party (“ITP”) retained pursuant to Paragraph 125 of

the Consent Decree has evaluated the SQuAD and QuAD methodologies described in attached

Appendices G and H, and, on the basis of such evaluation, the ITP has concluded that these

methodologies provide a reliable means for evaluating intersecting dent-and-Corrosion features

and making timely determinations regarding which intersecting dent-and-Corrosion features pose

an unacceptable likelihood of a pipeline rupture or leak.

       WHEREAS, based on a review of relevant information regarding intersecting dent-and-

Corrosion features on Lakehead System pipelines, the ITP concurs that the SQuAD methodology

(as described in proposed Appendix G to the Consent Decree) will provide a conservative

identification of those intersecting dent-and-Corrosion features that could present a potential

threat of a pipeline rupture or leak.

       WHEREAS, QuAD is a Finite Element Analysis (“FEA”) method combined with an

analysis that accounts for uncertainties associated with pipe properties and ILI tool

measurements. The QuAD methodology is used to evaluate the strain, burst, and fatigue limit

states of intersecting dent-and-Corrosion features and establish a strain safety factor, a burst

pressure safety factor, and a fatigue safety factor for each evaluated intersecting dent-and-

Corrosion feature.




                                                  3
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2105 Page 4 of 31



       WHEREAS, based on a review of relevant information regarding intersecting dent-and-

Corrosion features on Lakehead System pipelines, the ITP concurs that the QuAD methodology

(as described in proposed Appendix H to the Consent Decree) will provide a reliable basis for:

(i) identifying intersecting dent-and-Corrosion features that present a sufficient threat of a

pipeline rupture or leak to require designation as Features Requiring Excavation, and (ii)

determining the Predicted Burst Pressure of intersecting dent-and-Corrosion features and

establishing appropriate pressure restrictions for such features pending excavation and repair or

mitigation of such features.

       WHEREAS, the Parties have agreed to clarify application of requirements of the Consent

Decree that provide for timely identification of Priority Features, particularly with respect to a

category of Geometric features referred to as “ovalities.”

       WHEREAS, the Parties agree that the Fifth Modification of Consent Decree includes

material changes that are subject to approval by the Court in accordance with Paragraph 201 of

the Consent Decree.

       WHEREAS, the Fifth Modification of Consent Decree will be lodged with the Court for

a period of not less than 30 days for public notice and comment in accordance with 28 C.F.R.

§ 50.7. The United States reserves the right to withdraw from or withhold its consent if the

comments regarding this Fifth Modification of Consent Decree disclose facts or considerations

indicating that the Fifth Modification of Consent Decree is inappropriate, improper, or

inadequate. Enbridge consents to the entry of this Fifth Modification of Consent Decree without

further notice and agrees not to withdraw from or oppose entry of this Fifth Modification of

Consent Decree by the Court or challenge any provision of the Fifth Modification of Consent




                                                  4
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2106 Page 5 of 31



Decree, unless the United States has notified Enbridge in writing that it no longer supports entry

of the Fifth Modification of Consent Decree.

       WHEREAS, the Parties recognize, and the Court by entering this Fifth Modification of

Consent Decree finds, that this Fifth Modification of Consent Decree has been negotiated at

arm’s length and in good faith, and that this Fifth Modification of Consent Decree is fair,

reasonable, and in the public interest.

       NOW THEREFORE, before taking any further testimony, without further adjudication of

any issue of fact or law, and upon the consent and agreement of the Parties, it is hereby

ORDERED, ADJUDGED, and DECREED as follows:



1.     Paragraph 10.s of the Consent Decree is modified to read as follows:

       s.      "Established Maximum Operating Pressure" or "Established MOP" or "MOP" shall

mean, with respect to each Lakehead System Pipeline segment, the MOP value listed for that

segment in column C of the spreadsheet located at https://www.epa.gov/enbridge-spill-

michigan/enbridge-revised-maximum-operating-pressure-values, except that the MOP values

applicable to segments of Line 61 shall be the revised MOP values listed in column C of the

spreadsheet located at https://www.epa.gov/enbridge-spill-michigan/enbridge-line-61-revised-

maximum-operating-pressure. For purposes of identifying the MOP value applicable to any

particular pipeline segment, pipeline segments are identified (in column B of the above-cited

spreadsheet) by the milepost location at the beginning of the segment, and each pipeline segment

includes the entire distance between the listed milepost location and the milepost location listed

for the next pipeline segment identified on the spreadsheet.




                                                 5
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2107 Page 6 of 31



2.     Paragraph 10.w of the Consent Decree is modified to read as follows:

               w.      “Geometric feature” shall mean any feature that involves deformation of

the pipe as defined in 4.28 of API Standard 1163 (1st Edition), including any bend, buckle, dent,

ovality, ripple, wrinkle, or other change that affects the roundness of the pipe’s cross section or

straightness of the pipe. For purposes of this Consent Decree, the term “dent” shall refer to a

local change in piping surface contour caused by an external force such as mechanical impact or

rock impact, regardless of depth of the feature.



3.     Paragraph 19 of the Consent Decree is modified to read as follows:

       19.     Enbridge shall fund and perform all injunctive measures set forth in Section VII

as detailed in Subsections VII.A-J below and in Appendices A to H, which are incorporated into

Section VII.



4.     Paragraph 32.c of the Consent Decree is modified to read as follows:

               c.      In the case of ILI tools used to assess Geometric features, Initial ILI

Reports shall be submitted to Enbridge:

                               within 60 Days after the tool is removed from the pipeline at the

       conclusion of the inspection, in the case of each inspection completed prior to March 31,

       2019; and

                               within 90 Days after the tool is removed from the pipeline at the

       conclusion of the inspection, in the case of each inspection completed on or after

       March 31, 2019.




                                                   6
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2108 Page 7 of 31



5.     The final sentence of Paragraph 33.b of the Consent Decree is modified to read as

follows:

               b.     * * *. At a minimum, Priority Features shall include each feature that

meets any of the criteria set forth in Appendix A.



6.     The Table in Paragraph 37 of the Consent Decree is modified to read as follows:


            METHOD OF              APPLICABLE DEADLINES FOR IDENTIFYING
           IDENTIFYING              FEATURES REQUIRING EXCAVATION AND
            FEATURES               PLACING SUCH FEATURES ON THE DIG LIST
            REQUIRING
           EXCAVATION

     Features that are            Enbridge shall complete identification of all such Features
     identified as Features       Requiring Excavation and add such features to the Dig
     Requiring Excavation         List within five Days of calculating the Predicted Burst
     based upon their             Pressure of the features in accordance with Subsection
     Predicted Burst Pressure     VII.D.(IV), below.
     Features that are            Enbridge shall complete identification of all such Features
     identified as Features       Requiring Excavation and add such features to the Dig
     Requiring Excavation         List within five Days of calculating the Remaining Life of
     based upon their             the features in accordance with Subsection VII.D.(VI)
     Remaining Life               below.
     Features, excluding dent     Enbridge shall complete identification of all such Features
     features subject to Table    Requiring Excavation and add such features to the Dig
     5, that are identified as    List within 5 Days of completing the preliminary review
     Features Requiring           of the Initial ILI Report, provided that such a review does
     Excavation based upon        not identify any data quality concerns relating to the
     reasons other than their     feature. For those features with data quality concerns,
     Predicted Burst Pressure     Enbridge shall complete identification of all Features
     or their Remaining Life      Requiring Excavation and add such features to the Dig
                                  List within 5 Days after resolving those data quality
                                  concerns.
     Dent features subject to     Enbridge shall complete the identification of all such
     Table 5                      Features Requiring Excavation and add such features to
                                  the Dig List in accordance with the requirements of
                                  Paragraph 58.



                                                 7
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2109 Page 8 of 31



7.     Paragraph 42.d of the Consent Decree is modified to read as follows:

               d.       Crack or Corrosion features within dents; provided, however, that in any

case where Enbridge elects to perform an evaluation of dents that intersect with Corrosion

features in accordance with Subparagraph 58.c of the Consent Decree and Appendix H, Enbridge

shall calculate the Predicted Burst Pressure of the Corrosion feature within the dent in the

manner specified in Appendix H.

8.     Table 4 of the Consent Decree is modified so that the final row of the Table reads as

follows:

                    Table 4 – Criteria and Timelines for Excavation and Repair of
                                Dents and Other Geometric Features
                                                  Maximum time from date that feature is placed
 Category                                         on the Dig List until date that feature is
                                                  repaired/mitigated
                                                        HCAs                    Non-HCAs

 * * *
 Any dent that
    (i)     is located on a portion of Line 61
            located outside of an HCA,
    (ii)    has a depth greater than or equal
            to 2% of the nominal diameter of
            the pipe,
    (iii)   affects the pipe curvature at a
            girth weld or a longitudinal weld,
            and
                                                   N/A                             365 Days
    (iv)    has a remaining life that is less
            than 2 times the planned
            reinspection interval.
 For purposes of this provision, Enbridge
 shall determine the remaining life of each
 dent that meets the criteria in (i) – (iii) based
 on a fatigue assessment using a Finite
 Element Analysis (FEA) approach utilizing
 the ABAQUS or ANSYS FEA models.




                                                 8
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2110 Page 9 of 31



9.         Paragraph 58 of the Consent Decree is modified to read as follows:

           58.     Dig-Selection Criteria for Intersecting or Interacting Features. Following each

ILI Tool Run conducted on any Lakehead System pipeline segment on or after May 23, 2017,

Enbridge shall identify each instance in which a detected feature satisfies one or more of the dig

selection criteria in Table 5 below. Enbridge shall excavate and repair or mitigate each

Unmitigated Intersecting Feature (as defined in Subparagraph 58.a.(1) of this Consent Decree)

that meets one or more of the dig selection criteria in Table 5, and Enbridge shall establish

pressure restrictions applicable to such features, as provided in Paragraph 59 of the Consent

Decree.

                   a.      General Requirements Applicable to Identification of Intersecting or

     Interacting Features That May be Subject to Dig Selection Criteria. As part of the process of

     identifying features that may be subject to the dig selection criteria in Table 5, Enbridge shall

     identify each instance in which a feature detected during an ILI Tool Run on or after May 23,

     2017, intersects or interacts with any feature of a different type that was: (i) detected during

     the most recent previous ILI Tool Run conducted to detect such other feature type (including,

     if applicable, an ILI Tool Run completed prior to May 23, 2017), but (ii) not repaired or

     mitigated (e.g., dents that intersect with a Crack feature, Corrosion feature, other metal loss

     feature, or stress riser; Crack features that intersect or interact with a Corrosion feature).

                           (1) To identify whether a feature detected in any ILI Tool Run on or after

           May 23, 2017, intersects or interacts with an unrepaired or unmitigated feature of a

           different type, Enbridge shall review the feature integration database required under

           Paragraph 74 of the Consent Decree and complete any additional review or analysis

           necessary to identify all intersecting or interacting features that have not previously been



                                                      9
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2111 Page 10 of 31



       repaired or mitigated (“Unmitigated Intersecting Features”), including any re-analysis of

       ILI data required under Subparagraph 58.b.(2) of the Consent Decree.

                       (2)       Following each ILI Tool Run initiated on or after May 23, 2017,

       Enbridge shall complete the required identification of Unmitigated Intersecting Features

       within 30 Days after receipt of the Initial ILI Report, except as provided below in

       Subparagraph 58.b of the Consent Decree.

               b.      Additional Requirements Applicable to Identification of Dents that

Intersect with Other Features.

                       (1)       Enbridge shall require all Initial ILI Reports of geometry ILI Tool

       Runs initiated on or after March 31, 2019 to report all detected dents with depths that are

       greater than or equal to the geometry ILI tool vendor’s published specification of the

       lower limit of detection for the ILI tool used (“Geometry Tool Reporting Standard”).

                       (2)       In the case of each Lakehead System pipeline segment where

       Enbridge initiated any ILI Tool Run from May 23, 2017 through March 30, 2019,

       inclusive, Enbridge shall:

                                 (A)    no later than December 15, 2019, complete a re-analysis of

       the geometry tool ILI data on such pipeline segment and identify all dents on such

       pipeline segment with depths that are (i) greater than or equal to the Geometry Tool

       Reporting Standard referred to above and (ii) less than 2% of the outer diameter of the

       pipeline; and

                                 (B)    no later than 60 Days after receiving the results of the

       required re-analysis of geometry tool ILI data relating to any such Lakehead System

       pipeline segment, identify all instances in which such unmitigated dents intersect with



                                                  10
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2112 Page 11 of 31



      unmitigated or unrepaired Crack features, Corrosion features or other metal loss features

      on such pipeline segment.

                      (3)    In the case of each crack Tool Run and each metal loss Tool Run

      initiated on any Lakehead System pipeline segment on or after March 31, 2019, Enbridge

      shall identify whether detected Crack features, Corrosion features, other metal loss

      features or stress risers intersect with any detected dents that have depths that are greater

      than or equal to the Geometry Tool Reporting Standard referred to above.

                             (A)     To the extent that geometry tool ILI data consistent with

      the Geometry Tool Reporting Standard is available for the relevant pipeline segment at

      the time Enbridge receives the Initial ILI Report for any crack ILI Tool Run or metal loss

      ILI Tool Run subject to this subparagraph, Enbridge shall complete such identification

      regarding intersecting features within the 30 Day timeframe specified in Subparagraph

      58.a.(2) of the Consent Decree.

                             (B)      To the extent that geometry tool ILI data consistent with

      the Geometry Tool Reporting Standard is not available for the relevant pipeline segment

      at the time Enbridge receives the Initial ILI Report for any crack Tool Run or metal loss

      Tool Run subject to this subparagraph, Enbridge shall, no later than 90 Days after receipt

      of such Initial ILI Report:

                                     (i)     complete a re-analysis of the geometry tool ILI data

             on such pipeline segment and identify all dents on such pipeline segment with

             depths that are (a) greater than or equal to the Geometry Tool Reporting Standard

             referred to above and (b) less than 2% of the outer diameter of the pipeline; and




                                                11
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2113 Page 12 of 31



                                      (ii)    identify all instances in which such dents intersect

              with Crack features, Corrosion features or other metal loss features on such

              pipeline segment.

                      Identification of Features Requiring Excavation. For each Unmitigated

  Intersecting Feature identified on any Lakehead System pipeline segment following any ILI

  Tool Run, Enbridge shall complete all evaluations and analysis necessary to determine whether

  such Unmitigated Intersecting Feature is a Feature Requiring Excavation, including, as

  applicable, the evaluations described below in Subparagraph 58.c.(3) of this Consent Decree.

                              In the case of each Unmitigated Intersecting Feature, other than a

       dent detected by a geometry tool that has any indication of corrosion detected by a metal

       loss tool (“Unmitigated Dent/Corrosion Feature”), Enbridge shall (a) determine whether

       such feature satisfies one or more criteria in Table 5 within 30 Days after Enbridge’s

       receipt of the Initial ILI Report that triggered Enbridge’s obligation to identify and

       evaluate intersecting features, and (b) add each such feature to the Dig List within 5 Days

       of determining that the feature satisfies one or more criteria in Table 5.

                              Following receipt of each Initial ILI Report relating to any ILI

       Tool Run conducted to detect, characterize and size Geometry Features or Corrosion

       Features on any Lakehead System pipeline segment(s), Enbridge shall identify all

       Unmitigated Dent/Corrosion Features on such pipeline segment(s) that meet criterion 2 or

       criterion 4 in Table 5, in accordance with the timeframes specified in Subparagraph

       58.c.(2)(A) or (B) of the Consent Decree.

                              (A)     Except as provided in Subparagraph 58.c.(2)(B) of the

       Consent Decree, within 35 Days after Enbridge’s receipt of any Initial ILI Report relating



                                                12
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2114 Page 13 of 31



      to any ILI Tool Run conducted to detect, characterize and size Geometry Features or

      Corrosion Features on any Lakehead System pipeline segment(s), Enbridge shall: (i)

      evaluate all Unmitigated Dent/Corrosion Features on such pipeline segment(s) in

      accordance with Subparagraph 58.c.(3)(A) and/or (B) of the Consent Decree, and

      (ii) identify all Unmitigated Dent/Corrosion Features on such pipeline segment(s) that

      satisfy criterion 2 or criterion 4 in Table 5 and add such features to the Dig List. In each

      instance in which Enbridge completes its evaluation of any Unmitigated Dent/Corrosion

      Feature in less than 30 days after receipt of the Initial ILI Report and determines that such

      feature satisfies criterion 2 or criterion 4 of Table 5, Enbridge shall add such feature to

      the Dig List within 5 Days after determining that the feature satisfies the applicable

      criterion.

                              (B)     In any case where data consistent with the Geometry Tool

      Reporting Standard were not available with respect to Geometry Features on Lakehead

      System pipeline segment(s) at the time Enbridge received any Initial ILI Report relating

      to any ILI Tool Run conducted to detect, characterize and size Geometry Features or

      Corrosion Features on such pipeline segment(s), Enbridge shall: (i) complete its

      evaluation of all Unmitigated Dent/Corrosion Features on the relevant pipeline

      segment(s) in accordance with Subparagraph 58.c.(3)(A) and/or (B) of the Consent

      Decree, and (ii) identify all such features that satisfy criterion 2 or criterion 4 in Table 5.

      Enbridge shall add each such identified feature to the Dig List within 5 Days after

      completing its evaluation in accordance with Subparagraph 58.c.(3)(A) and/or (B) of the

      Consent Decree, but in no event later than 5 Days after the applicable deadline for




                                                 13
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2115 Page 14 of 31



      completing evaluation of such feature under Subparagraph 58.c.(3)(C)(ii) of the Consent

      Decree, below.

                             Evaluation of Unmitigated Dent/Corrosion Features to Identify

      Features Requiring Excavation. In the case of each Unmitigated Dent/Corrosion Feature,

      Enbridge shall, at a minimum, complete the evaluation described in Subparagraph

      58.c.(3)(A) of the Consent Decree, below, following each geometry ILI Tool Run and

      each metal loss ILI Tool Run, regardless of whether Enbridge completed such an

      evaluation following prior ILI Tool Runs.

                             (A)     Enbridge shall complete a screening level evaluation of

      each Unmitigated Dent/Corrosion Feature identified on any Lakehead System pipeline

      segment using the Semi-Quantitative Analysis of Dents method (“SQuAD”). This

      evaluation shall be performed consistent with the requirements set forth in Appendix G

      and the deadlines set forth below in Subparagraph 58.c.(3)(C) of the Consent Decree. As

      part of this screening level evaluation for each Unmitigated Dent/Corrosion Feature,

      Enbridge shall determine the ratio of the calculated strain capacity of the feature to the

      maximum operational strain demand of the feature (hereinafter referred to as the “strain

      safety factor”), and Enbridge shall identify all such features with a strain safety factor of

      less than 2.0.

                             (B)     In addition to completing SQuAD evaluations pursuant to

      Subparagraph 58.c.(3)(A) of the Consent Decree, Enbridge may perform a more refined

      evaluation of any Unmitigated Dent/Corrosion Feature using the Quantitative Analysis of

      Dents method (“QuAD”), consistent with the requirements specified in Appendix H. As

      part of each QuAD evaluation of an Unmitigated Dent/Corrosion Feature, Enbridge shall



                                                14
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2116 Page 15 of 31



      demonstrate whether the evaluated feature: (i) has a strain safety factor greater than or

      equal to 1.25, (ii) has a Predicted Burst Pressure that is greater than or equal to 1.39 times

      the Established MOP at the location of the feature, and (iii) has a fatigue life that is at

      least four (4) times the planned reinspection interval established consistent with the

      requirements of this Consent Decree. If Enbridge demonstrates, based on a QuAD

      evaluation, that any Unmitigated Dent/Corrosion Features satisfies all of the criteria set

      forth in (i) through (iii) of this Subparagraph 58.c.(3)(B) of the Consent Decree, such

      feature shall not be considered a Feature Requiring Excavation, regardless of the results

      of the SQuAD evaluation required above. If Enbridge demonstrates that any feature

      previously added to the Dig List pursuant to Subparagraph 58.c.(1) or (2) of the Consent

      Decree , above, satisfies all of the criteria set forth in (i) through (iii) of this

      Subparagraph 58.c.(3)(B) of the Consent Decree, Enbridge may remove such feature

      from the Dig List and adjust or remove the pressure restriction to the extent consistent

      with Paragraph 59 of the Consent Decree.

                               (C)     Deadlines For Completing Evaluation of Features Using

      SQuAD and QuAD.

                                       (i)     Except as provided below in this Subparagraph

      58.c.(3)(C) of the Consent Decree, Enbridge shall complete all evaluations of each

      Unmitigated Dent/Corrosion Feature pursuant to Subparagraph 58.c.(3)(A) and (B) of the

      Consent Decree within 35 Days after receipt of the Initial ILI Report that triggered

      Enbridge’s obligation to identify intersecting features under this Paragraph 58. Nothing

      in this Subparagraph 58.c.(3)(C)(i) of the Consent Decree shall be construed to alter or




                                                  15
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2117 Page 16 of 31



      extend the deadlines in Subparagraph 58.c.(2)(A) of the Consent Decree for placing any

      Unmitigated Dent/Corrosion Features on the Dig List.

                                     (ii)    With respect to each Unmitigated Dent/Corrosion

      Feature identified based on a re-analysis of geometry ILI tool data pursuant to

      Subparagraph 58.b.(2) of the Consent Decree or pursuant to Subparagraph 58.b.(3)(B) of

      the Consent Decree, above, Enbridge shall complete all evaluations of each Unmitigated

      Dent/Corrosion Feature using the SQuAD evaluation required under Subparagraph

      58.c.(3)(A) of the Consent Decree , as well as any additional QuAD evaluations

      performed pursuant to Subparagraph 58.c.(3)(B) of the Consent Decree, above, with

      respect to such Unmitigated Dent/Corrosion Feature, within 60 Days after identification

      of such Unmitigated Dent/Corrosion Feature.

                                     (iii)   The failure to complete a QuAD evaluation of any

      Unmitigated Dent/Corrosion Feature within the applicable time frame specified in

      Subparagraph 58.c.(3)(C)(i) or (ii) of the Consent Decree, above, shall not extend the

      applicable deadline under Subparagraph 58.c.(2)(A) or (B) of the Consent Decree to add

      such feature to the Dig List based on a SQuAD evaluation of such feature, but such

      failure shall not be considered a violation of the Consent Decree that is subject to

      assessment of stipulated penalties under Section XI of this Decree.

                                     (iv)    Nothing in this Subparagraph 58.c.(3)(C) shall be

      construed to preclude Enbridge from continuing or completing a QuAD evaluation of any

      Unmitigated Dent/Corrosion Feature after the applicable deadlines in Subparagraph

      58.c.(3)(C)(i) or (ii) of the Consent Decree. If a QuAD evaluation of any Unmitigated

      Dent/Corrosion Feature previously added to the Dig List demonstrates that such feature



                                               16
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2118 Page 17 of 31



       satisfies all of the criteria established in Subparagraph 58.c.(3)(B)(i)-(iii) of the Consent

       Decree , then Enbridge may remove such feature from the Dig List. In addition, if

       Enbridge completes a QuAD evaluation of any Unmitigated Dent/Corrosion Feature after

       the applicable deadlines in Subparagraph 58.c.(3)(C)(i) or (ii) of the Consent Decree,

       such QuAD evaluation may be used to revise any pressure restriction previously

       established for such feature, to the extent authorized in Paragraph 59.c of the Consent

       Decree.

                              (D)     Information Requirements.

                                      (i)     For each SQuAD evaluation performed pursuant to

       this Consent Decree, Enbridge shall, upon request, promptly provide to the ITP all data,

       information, and software (including any updates) required to replicate the SQuAD

       analysis, including, as a minimum, all dent inputs, all dent outputs, and a report

       summarizing the results and highlighting any features for which the Safety Factor is

       determined to be less than 2.0.

                                      (ii)    For each QuAD evaluation performed pursuant to

       this Consent Decree, Enbridge shall, upon request, promptly provide to the ITP a report

       that contains, as a minimum, the inputs used in the analysis, threat integration details for

       the features being analyzed, details of the feature profile matching, any case-specific

       assumptions, and the results of the strain, fatigue, and burst pressure analyses, along with

       any conclusions drawn and the ultimate disposition of each such feature.

                      Nothing in this Paragraph 58 of the Consent Decree shall be construed to

  modify the provisions of Paragraph 34 of this Consent Decree (Data Quality Review).




                                                 17
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2119 Page 18 of 31




                           Table 5 – Criteria and Timelines for Excavation and Repair of
                                     Intersecting or Interacting Feature Types

                          Dig Selection Criteria                    Maximum time from date that feature is
                                                                       placed on the Dig List until date
  Criterion No.




                                                                      that feature is repaired/mitigated

                                                                    High                   Non-HCA
                                                                Consequence
                                                                Area (“HCA”)

   1              Any dent located in the top of the           As expeditiously    As expeditiously as
                  pipeline (above the 4 and 8 o’clock          as practicable,     practicable, but not to
                  positions) that has any indication of        but not to exceed   exceed 60 Days for each
                  cracking, metal loss other than              30 Days             dent deeper than 2% of the
                  corrosion, or a stress riser.                                    outer diameter of the
                                                                                   pipeline; otherwise,
                                                                                   excavate and repair within
                                                                                   365 Days

   2              Any dent located on the top of the           As expeditiously    As expeditiously as
                  pipeline (above the 4 and 8 o’clock          as practicable,     practicable but not to
                  positions) that has any indication of        but not to exceed   exceed 60 Days
                  corrosion and has a strain safety factor     30 Days
                  less than 2.0, determined in
                  accordance with Appendix G, unless
                  Enbridge demonstrates that the feature
                  satisfies all of the criteria in Paragraph
                  58.c.(3)(B) of the Consent Decree,
                  above.

   3              Any dent located in the bottom of the        Not to exceed 60    180 Days for a dent deeper
                  pipeline (below the 4 and 8 o’clock                Days          than 2% of the outer
                  positions) that has any indication of                            diameter of the pipeline;
                  cracking, metal loss other than                                  otherwise, excavate and
                  corrosion, or a stress riser.                                    repair within 365 Days




                                                               18
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2120 Page 19 of 31




                           Table 5 – Criteria and Timelines for Excavation and Repair of
                                     Intersecting or Interacting Feature Types

                          Dig Selection Criteria                    Maximum time from date that feature is
                                                                       placed on the Dig List until date
  Criterion No.




                                                                      that feature is repaired/mitigated

                                                                    High                  Non-HCA
                                                                Consequence
                                                                Area (“HCA”)

   4              Any dent located on the bottom of the        Not to exceed 60    Not to exceed 180 Days
                  pipeline (below the 4 and 8 o’clock                Days
                  positions) that has any indication of
                  corrosion and has a strain safety factor
                  less than 2.0, determined in
                  accordance with Appendix G, unless
                  Enbridge demonstrates that the feature
                  satisfies all of the criteria in Paragraph
                  58.c.(3)(B) of the Consent Decree,
                  above.

   5              Any case in which a Crack feature            Not to exceed       Not to exceed 180 Days
                  intersects or interacts with a Corrosion     180 Days, except    except as provided in
                  feature and the Predicted Burst              as provided in      Paragraph 49 of the
                  Pressure of such interacting or              Paragraph 49 of     Consent Decree
                  intersecting features determined using       the Consent
                  the CorLASTM model (assessed as a            Decree
                  Crack-like feature) is less than 1.25 x
                  the Established MOP.




                                                               19
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2121 Page 20 of 31




                           Table 5 – Criteria and Timelines for Excavation and Repair of
                                     Intersecting or Interacting Feature Types

                          Dig Selection Criteria                  Maximum time from date that feature is
                                                                     placed on the Dig List until date
  Criterion No.




                                                                    that feature is repaired/mitigated

                                                                  High                   Non-HCA
                                                              Consequence
                                                              Area (“HCA”)

   6              Any intersecting or interacting            365 Days, except    365 Days, except that if the
                  Crack/Corrosion feature with a             that if the         Remaining Life of the
                  Remaining Life (determined in              Remaining Life                       Days from
                  accordance with Subsection                 of the feature is   the time the feature was
                  VII.D.(VI), below) that is less than 5             Days from   added to the Dig List, then
                  years (i.e., a feature that is predicted   the time the        repair/mitigation shall be
                  to grow, within five years or less, to a   feature was         as expeditiously as
                  point where its Predicted Burst            added to the Dig    practicable, and in no event
                  Pressure will be less than the             List, then          longer than 30 Days
                  Established MOP).                          repair/mitigation
                                                             shall be as
                                                             expeditiously as
                                                             practicable, and
                                                             in no event
                                                             longer than 30
                                                             Days

   7              Any intersecting or interacting            365 Days, except    365 Days, except that if the
                  Crack/Corrosion feature with a             that if the         Remaining Life of the
                  Remaining Life that is less than 2 x       Remaining Life                       Days from
                  the planned re-inspection interval.        of the feature is   the time the feature was
                                                                     Days from   added to the Dig List, then
                                                             the time the        repair/mitigation shall be
                                                             feature was         as expeditiously as
                                                             added to the Dig    practicable, and in no event
                                                             List, then          longer than 30 Days
                                                             repair/mitigation
                                                             shall be as
                                                             expeditiously as
                                                             practicable, and
                                                             in no event
                                                             longer than 30
                                                             Days


                                                             20
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2122 Page 21 of 31




10.    Paragraph 59 of the Consent Decree is modified to read as follows:

       59.      Enbridge shall establish a pressure restriction for Unmitigated Intersecting

Features listed in Table 5, as provided below in this Paragraph 59 of the Consent Decree, and

Enbridge shall maintain each such pressure restriction until such time as the feature has been

excavated and repaired or mitigated.

                       Within 2 Days after determining that any unmitigated intersecting or

  interacting Crack/Corrosion feature has a Predicted Burst Pressure that is less than 1.25 times

  the Established MOP, Enbridge shall limit operating pressure at the location of the feature to

  not more than 80% of the Predicted Burst Pressure.

                       Within 2 Days after determining that any dent has the characteristics

  specified in either Criterion 1 or Criterion 3 of Table 5, Enbridge shall limit operating pressure

  at the location of such feature to not more than 80% of the highest actual operating pressure at

  the location of such feature over the last 60 days.

                       In the case of each Unmitigated Dent/Corrosion Feature that has the

  characteristics specified in either Criterion 2 or Criterion 4 of Table 5, Enbridge shall limit the

  operating pressure at the location of the feature as specified below in this Subparagraph 59.c.

  of the Consent Decree.

                               Within 2 Days after determining that any Unmitigated

       Dent/Corrosion Feature has the characteristics specified in either Criterion 2 or Criterion

       4 of Table 5, based on its evaluation of such feature pursuant to Subparagraph 58.c.(3)(A)

       and/or (B) of the Consent Decree, but in no event later than 2 Days after the applicable

       deadline for completing evaluation of such feature under Subparagraph 58.c.(3)(C)(i), (ii)

                                                 21
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2123 Page 22 of 31



      or (iii) of the Consent Decree, above, Enbridge shall limit operating pressure at the

      location of such feature to not more than 80% of the highest actual operating pressure at

      the location of such feature over the last 60 days, unless, prior to the deadline for

      implementing such pressure restriction, Enbridge has either:

                             (A)     demonstrated that that all criteria for removing the feature

      from the Dig List under Subparagraph 58.c.(3)(B) of the Consent Decree are satisfied, in

      which case no pressure restriction shall be required at the location of the feature, or

                             (B)      determined a Predicted Burst Pressure of the Feature in

      accordance with the QuAD methodology in Appendix H, in which case Enbridge shall

      limit operating pressure at the location of the feature to the Predicted Burst Pressure of

      the feature ÷ 1.39.

                             In any case where Enbridge does not complete a QuAD evaluation

      of any such Unmitigated Dent/Corrosion Feature until after a pressure restriction has

      been established in accordance with Paragraph 59.c.(1) of the Consent Decree, above,

      Enbridge may:

                             (A)     Remove the pressure restriction at the location of such

      feature if the subsequently completed QuAD evaluation demonstrates that the feature

      satisfies all of the criteria specified in Subparagraph 58.c.(3)(B) of the Consent Decree

      for removing such feature from the Dig List; or

                             (B)     Limit the operating pressure at the location of the feature to

      the Predicted Burst Pressure of the feature ÷ 1.39, where the Predicted Burst Pressure of

      the feature was determined in accordance with the QuAD methodology in Appendix H.




                                                22
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2124 Page 23 of 31



11.    Paragraph 61.a of the Consent Decree is modified to read as follows:

       61.    Enbridge shall not be required to calculate the Remaining Life of:

              a.      any feature described in Subparagraphs 42.a – d of the Consent Decree;

provided, however, that in any case where Enbridge is not required to repair or permanently

mitigate any intersecting dent-and-Corrosion feature based on an evaluation conducted pursuant

to Appendix G or Appendix H, Enbridge shall calculate the Remaining Life of such corrosion

feature in accordance with this Section VII.D.(VI) of the Consent Decree.



12.    Paragraph 212 of the Consent Decree is modified to add the following text at the end

of the existing language:

       “Appendix G” is a description of the Method for the Evaluation of Intersecting

Dents/Corrosion Features Using SQuAD.

       “Appendix H” is a description of the Method for the Evaluation of Intersecting

Dents/Corrosion Features Using QuAD.



13.    Appendix A is modified to read as follows:

 Technology                 Priority Feature Notification Criteria
                                1.               10 % OD.
 Line Proving                   2. Dents and Geometric
 & Geometry                     3. Priority notification criteria specifically identified in the project
                                   work order; provided that such criteria are not less stringent than
                                   the criteria listed above.




                                               23
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2125 Page 24 of 31




 Technology                   Priority Feature Notification Criteria
                                 1. M
 Corrosion                          Thickness (“NWT”).
 Ultrasonics &                   2. Metal loss feature with an effective area
                                 3.
 Magnetic Flux                      NWT or actual wall thickness within 365 calendar days.
                                 4.
 Leakage                         5.
                                    thickness.
                                 6. Priority notification criteria specifically identified in the project
                                    work order; provided that such criteria are not less stringent than
                                    the criteria listed above.
                                  1. Crack features that meet or exceed the saturation limit of the crack
 Crack                               detection tool.
 Ultrasonics                      2.
                                     the internal and external pipe surface at the same location.
                                  3. Priority notification criteria specifically identified in the project
                                     work order.


14.    This Fifth Modification of Consent Decree will be lodged with the Court for a period of

not less than 30 days for public notice and comment in accordance with 28 C.F.R. § 50.7. The

United States reserves the right to withdraw from or withhold its consent if the comments

regarding this Fifth Modification of Consent Decree disclose facts or considerations indicating

that the Fifth Modification of Consent Decree is inappropriate, improper, or inadequate.

Enbridge consents to the entry of this Fifth Modification of Consent Decree without further

notice and agrees not to withdraw from or oppose entry of this Fifth Modification of Consent

Decree by the Court or challenge any provision of the Fifth Modification of Consent Decree,

unless the United States has notified Enbridge in writing that it no longer supports entry of the

Fifth Modification of Consent Decree.




                                                24
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2126 Page 25 of 31



15.    If the Court does not approve this Fifth Modification of Consent Decree as submitted, the

United States agrees that Enbridge’s reliance on Paragraph 4 of this Fifth Modification of

Consent Decree (that would establish a revised 90 Day deadline for receipt of Initial ILI Reports

relating to certain geometry ILI Tool Runs) shall not constitute a violation of the Consent Decree

with respect to any geometry ILI Tool Run conducted between March 31, 2019 and the time that

either (i) the Court declines to approve this Fifth Modification of Consent Decree as submitted or

(ii) the United States provides Enbridge with written notification that the United States has

determined to withdraw or withhold its consent to the proposed Fifth Modification of Consent

Decree. Following execution of this Fifth Modification of Consent Decree, the provisions of this

Paragraph 15 of the Fifth Modification of Consent Decree shall survive and be enforceable even

if the Fifth Modification of Consent Decree ultimately does not become effective.



16.    The effective date of this Fifth Modification of Consent Decree shall be the date upon

which the Fifth Modification of Consent Decree is entered by the Court following notice and

comment in accordance with Paragraph 14 of this Fifth Modification of Consent Decree or a

motion to enter the Fifth Modification of Consent Decree is granted, whichever occurs first, as

recorded in the Court’s docket; provided, however, that Enbridge hereby agrees that they shall be

bound to perform duties scheduled to occur prior to the effective date of this Fifth Modification

of Consent Decree. In the event that the United States withdraws from, or withholds its consent

to, this Fifth Modification of Consent Decree, then the preceding requirement to perform duties

scheduled to occur before the effective date of this Fifth Modification of Consent Decree shall

terminate. Nothing in this Paragraph shall affect or limit application of any provisions of

Paragraph 15 of this Fifth Modification of Consent Decree.



                                                25
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2127 Page 26 of 31




THE UNDERSIGNED PARTY enters into this Fifth Modification of Consent Decree in United
States v. Enbridge Energy, Limited Partnership, et al., Civil Action No. 1:16-cv-914 (W.D. MI).

       FOR PLAINTIFF UNITED STATES OF AMERICA:


                                    JEFFREY BOSSERT CLARK
                                    Assistant Attorney General
                                    Environment and Natural Resources Division


                                    s/Steven J. Willey                  (OH 0025361)
                                    Senior Counsel
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    United States Department of Justice
                                    P.O. Box 7611
                                    Washington, D.C. 20044
                                    (202) 514-2807
                                    steven.willey@usdoj.gov

                                    ANDREW BYERLY BIRGE
                                    United States Attorney
                                    Western District of Michigan

                                    RYAN COBB
                                    Assistant United States Attorney
                                    330 Ionia Avenue, N.W.
                                    Suite 501
                                    Grand Rapids, MI 49503
                                    (616) 456-2404




                                              26
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2128 Page 27 of 31
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2129 Page 28 of 31
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2130 Page 29 of 31
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2131 Page 30 of 31



The undersigned party enters into and agrees to be bound by this Fifth Modification of Consent
Decree in United States v. Enbridge Energy, Limited Partnership, et al., 1:16-cv-914 (W.D. MI).

       FOR DEFENDANTS:

                             ENBRIDGE OPERATIONAL SERVICES, INC.,
                             ENBRIDGE PIPELINES INC., and
                             ENBRIDGE EMPLOYEE SERVICES CANADA INC.




                             VERN YU, President




                                              30
Case 1:16-cv-00914-GJQ-ESC ECF No. 28 filed 08/12/20 PageID.2132 Page 31 of 31



THIS FIFTH MODIFICATION OF CONSENT DECREE IS HEREBY APPROVED AND

ENTERED this 12th day of August, 2020.




                                                     /s/ Gordon J. Quist
                                                    GORDON J. QUIST
                                              UNITED STATES DISTRICT JUDGE




                                         31
